United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-1148
                                ___________

Ikechi Kallys Albert,                   *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of Minnesota.
Sandy Larson, Program Director          *
(Shadyview) in her individual capacity * [UNPUBLISHED]
and as an employee of Thomas Allen, *
Inc.; Fay Linscheid, Director, Human *
Resources, in her individual capacity   *
and as an employee of Thomas Allen, *
Inc.; Sandy Quinn, Administrator, in    *
her individual capacity and as an       *
employee of Thomas Allen, Inc.;         *
Thomas Allen Incorporated,              *
                                        *
             Appellees,                 *
                                        *
Minnesota Department of Employment *
and Economic Development,               *
                                        *
             Defendant.                 *
                                   ___________

                           Submitted: July 6, 2007
                              Filed: July 19, 2007
                               ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________
PER CURIAM.

       Ikechi Albert, a Nigerian-born immigrant, appeals the district court’s1 dismissal
of his employment-discrimination suit. Albert claimed numerous federal and state-
law violations surrounding his dismissal from Thomas Allen, Inc. Having carefully
reviewed the record and all of Albert’s arguments on appeal, we conclude that the
district court committed no reversible error in dismissing Albert’s federal claims, see
Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (de novo standard of review), and did
not abuse its discretion in dismissing his state-law claims without prejudice, see
Labickas v. Ark. State Univ., 78 F.3d 333, 334-35 (8th Cir. 1996) (per curiam)
(following dismissal of federal claims, district court has discretion to dismiss state-law
claims, but dismissal should be without prejudice); and also did not abuse its
discretion in denying his pending motions.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.

                                           -2-